Notice of Non-Responsive Amendment
         Applicants’ amendment filed on 10/28/2021 in response to the Office Action mailed 7/29/2021 amending claims 12 and 25 of the invention originally drawn to a kit (a composition) comprising a pulmonary drug delivery system used for the treatment of hyperglycemia in a type 2 diabetic patient is considered non-responsive to the previous Office Action. The original examined claims as now amended are not readable on the elected invention for the following reasons:
        The amended claim 12 filed 10/28/2021 with new claim 26 (which depends from claim 12) and the amended claim 25 filed 10/28/2021 with the new claims 27 (which depends from claim 25) are directed to an invention that are independent or distinct from the invention originally claimed for the following reasons: the amended claims are directed to a method of treating type 2 diabetes comprising a step of providing to a type 2 diabetic patient a kit that comprises the components set forth in the amended claim 12, and a method of treating hyperglycemia in a type 2 diabetic patient comprising a step of providing a pulmonary drug delivery system that comprises the components set forth in the amended claim 25. The elected and examined  invention is Group II, claims 12 and 25, drawn to “a kit”  (a composition). However,  the currently amended claims 12 and 25 including new claims 26 and 27 which depend from claims 12 and 25, respectively, are drawn to different inventions, i.e., a method of using the “kit” for the treatment of type 2 diabetes (amended claim 12) and a method of using a pulmonary drug delivery system for the treatment of hyperglycemia (amended claim 25). Since Applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Moreover, since Applicants have received an action on the merits for the originally elected invention, according to MPEP § 819, the general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.
Conclusion 
           Therefore, the amendment is considered non-responsive to the previous Office Action.
           Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). e or compliance. See MPEP § 818. See 37 CFR 1.111.
                              
         Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Samuel Wei Liu, Ph.D. whose telephone number is (571) 272-0949.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the  automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Samuel W. Liu/
Examiner, Art Unit 1656
January 4, 2022

/SCARLETT Y GOON/ QAS, Art Unit 1600